Citation Nr: 0207309	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic urinary tract infections.

2.  Entitlement to an increased (compensable) evaluation for 
vaginitis.

3.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2001) for convalescence from 
a total abdominal hysterectomy.

4.  Entitlement to special monthly compensation on account of 
loss of a creative organ.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from February 20, 1986, to 
March 26, 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1995, September 1995, and 
April 2000 by the Des Moines, Iowa, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In November 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 2002.


FINDINGS OF FACT

1.  There is no physiological basis for the veteran's 
subjective complaints of urinary incontinence.

2.  The veteran's history of urinary tract infections has not 
been manifested by a urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.

3.  The veteran's vaginitis has not been manifested by 
symptoms which require continuous treatment.

4.  A hysterectomy performed on the veteran in December 1999 
was not treatment for a service connected disability and the 
resultant loss of her uterus and need for convalescence from 
surgery were likewise not related to a service connected 
disability.

CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for chronic urinary 
tract infections is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.115, Diagnostic Code 
7512 (2001).

2.  An increased (compensable) evaluation for vaginitis is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.116, Diagnostic Code 7611 (2001).

3.  Entitlement to a temporary total evaluation for 
convalescence from a hysterectomy in December 1999 is not 
warranted.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 4.30 (2001).

4.  Entitlement to special monthly compensation for loss of a 
creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107 (West Supp. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to her claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits she seeks.  In addition, she has 
been afforded VA examinations to assist in rating her service 
connected disabilities. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Increased Rating Claims

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

A decision of the Board in March 1990, applying the benefit 
of the doubt doctrine, granted service connection for a 
chronic recurrent urinary tract infection and for vaginitis.

A. Chronic Urinary Tract Infection

A rating decision in November 1990 assigned an evaluation of 
10 percent for urinary tract infection, effective from August 
1987.  Based on a finding at a VA urology clinic in September 
1990 that the veteran did not have a current, active urinary 
tract infection, the rating decision in November 1990 
assigned a non-compensable evaluation for urinary tract 
infection, effective September 11, 1990.  

In October 1990, at the University of Iowa Hospitals, the 
veteran underwent a Stamey suspension procedure for stress 
urinary incontinence.

In July 1994, at an outpatient clinic of University of Iowa 
Hospitals and Clinics, the veteran complained of a gradual 
increase in leakage of urine for a year and stress 
incontinence every day.  Bactrim, an antibiotic, was 
prescribed.

A rating decision in January 1995 assigned an evaluation of 
10 percent for recurrent urinary tract infections effective 
in August 1994.

At a VA examination in April 1995, the veteran complained of 
urinary frequency, dysuria, and spotting of her underwear 
with urine.  It was noted that urograms in 1991 and 1992 had 
been unremarkable.  Urinalysis, an intravenous pyelogram, and 
cystogram were all unremarkable.  The pertinent diagnosis was 
no urinary tract infection documented today.

A rating decision in April 1995 continued the 10 percent 
evaluation for recurrent urinary tract infections.  The 
veteran has appealed that determination.

In a statement received in May 1995, the veteran stated that 
at times she lost control of her bladder and urinated on her 
clothes and shoes.

In her substantive appeal, received in July 1995, the veteran 
stated that she was taking medication for her bladder and 
using pads for urinary incontinence.

At a VA urology clinic in August 1995, the assessment was 
urinary tract infection.  Bactrim was prescribed and she was 
also given a trial of Ditropan for urinary urgency.

In October 1995, a physician's assistant in a VA gynecology 
clinic reported that a review of the veteran's medical 
records disclosed that a definite cause for the veteran's 
urinary incontinence had not been established.

In March 1996, at a VA Medical Center, the veteran underwent 
a Raz cystourethropexy takedown and obturator shelf 
cystourethropexy.  Findings of preoperative urodynamic 
studies were consistent with outflow obstruction.  Discharge 
diagnoses included urinary retention and urethral 
hypermobility.  

In a statement received in May 1996, the veteran said that: 
during the daytime, she voided urine every 15 to 20 minutes; 
she was using pads, which she changed every 2 hours; she had 
nighttime voiding every hour; when she turned on the water 
from her kitchen faucet, she had a sharp, painful urge to 
urinate; and, when she went for a walk, she got the urge to 
urinate every 2 or 3 blocks.

At a VA genitorinurinary clinic in May 1996, bacteria were 
found on urinalysis.  The assessment was urinary tract 
infection, etiology unknown.

At a VA cystitis examination in May 1997, the veteran 
indicated that she had insensible leakage from the bladder 
and she was unaware of he varying amounts of urine from the 
leakage.  Prior surgeries in 1990 and 1996 were noted.  
Urodynamic studies in October 1996 had shown no evidence of 
outlet obstruction and indicated complete evacuation.  The 
veteran stated that she urinated a lot.  She was 5 feet 6 
inches tall and weighed 208 pounds, demonstrating obesity.  
She alleged very frequent daytime voiding and voiding at 
night of 2 or 3 times.  She was not using protective pads or 
diapers but complained of leakage which she described as 
unassociated with any awareness on her part.  Urinalysis, 
complete blood count, and chem panel were within normal 
limits.  The diagnosis was postoperative resolution of prior 
Stamey procedure with cystouropexy with adequate results and 
no evidence of chronic urinary tract infection found.  The 
examiner reported that the veteran's incontinence history was 
not attributable to prior history of urinary tract 
infections.

In July 1997, the VA chief of urology evaluated the veteran 
and reported that it appeared that her symptoms were mainly 
due to chronic urethritis.

In October 1997, at the University of Iowa clinic, the 
veteran was advised that she had symptoms of urinary 
incontinence but a review of her records and listening to her 
report of her symptoms did not disclose a cause for her 
complaints.  It was recommended that she complete a 3 day 
bladder diary and undergo special bladder testing.  In 
November 1997, it was noted that she had not completed the 
voiding diary.

At a VA examination performed in May 1998 by a physician's 
assistant, the veteran complained of nocturia and urinary 
incontinence with coughing and sneezing but stated that she 
was unaware when she had leakage.  The pertinent diagnosis 
was stress urinary incontinence secondary to urethritis.

At a VA genitourinary examination performed in May 1998 by a 
physician, it was noted that a previous cystoscopy had shown 
mild urethritis.  Urinalysis was normal.  Uroflometry and 
urodynamics could not be performed due to equipment failure.  
In June 1998, the examiner reported that urodynamic testing 
had been conducted at a private hospital and showed a normal 
bladder with normal capacity.  The study showed that the 
veteran could generate a normal pressure curve when her 
bladder was full and that her bladder was essentially normal.

In June 1998, at a VA urology clinic, it was noted that the 
veteran's history of incontinence seemed at least in part to 
be related to increased abdominal pressure (stress 
incontinence).  A urodynamic study at a private hospital was 
normal.  The study showed: a normal bladder capacity and 
normal pressure curve with a compliant bladder; normal 
voiding pressure at the point of maximum filling; and no 
uninhibited contractions.

In April 1999, the VA chief of urology reported that a review 
of the veteran's service medical records failed to show that 
she was ever treated during her brief period of active duty 
for a urinary tract infection or for any similar type of 
problem.  In response to an inquiry from the RO whether the 
veteran actually had urinary incontinence and abnormally 
frequent urination, he stated that: when he examined the 
veteran, there had been no objective evidence of 
incontinence, such as urinary dermatitis or anything to 
indicate chronic wetness; the complaint of incontinence 
itself is subjective and it is possible that any person can 
be incontinent on any given day without any abnormality of 
the urinary tract being present; similarly, frequent 
urination is subjective and other than observing the patient 
to see how frequently she went to the bathroom over a long 
period of time, he did not know any way to objectively 
ascertain whether the patient had abnormally frequent 
urination; frequency or urination is not necessarily related 
to abnormalities of the urinary tract but can be a symptom of 
other conditions, including physical and mental conditions; 
therefore, he could not say with certainty that the veteran 
did or did not have urinary incontinence; there was no 
evidence cystoscopically to indicate that her incontinence is 
physically-based, i.e., incompetence of her urinary sphincter 
or abnormalities of her bladder physiology or bladder support 
structure; he had no explanation for the VA physician's 
assistant's opinion that the veteran's stress incontinence is 
due to urethritis; he did not think that the veteran had 
stress incontinence based on testing done at the time of the 
cystoscopy; and he was left with the opinion that the cause 
of the veteran's incontinence was psychological abnormalities 
or medications which she had been taking.

In May 2001, on admission to a VA Medical Center for 
psychiatric treatment, at a physical examination the veteran 
denied changes of the bladder or bowels and there were no 
findings of any urinary tract infection.

In August 2001, the veteran underwent a physical examination 
in conjunction with a mental status evaluation.  At that 
time, she made no complaint of urinary incontinence and there 
was no finding or diagnosis of a urinary tract infection.

With regard to chronic urinary tract infection, 38 C.F.R. 
§ 4.115, Diagnostic Code 7512 (2001) provides that chronic 
cystitis is rated as voiding dysfunction.  Voiding 
dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.

A 20 percent disability rating is assigned for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  A 40 percent evaluation is warranted when absorbent 
materials must be changed two to four times a day.  A 60 
percent disability rating requires either the use of an 
appliance or the changing of absorbent materials more than 
four times a day. 
38 C.F.R. § 4.115a (2001).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

A urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management warrants an evaluation of 10 percent.  A 
urinary tract infection with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or   requiring continuous intensive 
management warrants an evaluation of 30 percent.  Id.  

In the veteran's case, as shown by the April 1999 report of 
the VA chief of urology, there is no physiological basis for 
her subjective complaints of frequent, urgent urination and 
there is no medical evidence that she currently has a urinary 
tract infection.  For these reasons, the Board finds that it 
would not be appropriate to rate her service connected 
history of chronic urinary tract infections under the 
provisions of 38 C.F.R. § 4.115 (2001) pertaining to urinary 
leakage or frequency.  As noted above, under 38 C.F.R. 
§ 4.115 (2001), an evaluation in excess of 10 percent for 
urinary tract infection requires a urinary tract infection 
with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, which have not been demonstrated in the veteran's 
case.  There is thus no basis on which to grant an evaluation 
in excess of 10 percent for chronic urinary tract infections, 
and entitlement to that benefit is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115, Diagnostic 
Code 7512 (2001).

B. Vaginitis

Records of the University of Iowa Hospitals and Clinics show 
that, in February 1991, the veteran complained of heavy 
vaginal bleeding and, in August 1991, the impression was 
menorrhagia.  

At a VA examination in April 1995, the veteran gave a history 
of intermittent vaginal discharge and bleeding.  The 
pertinent diagnosis was menorrhagia.

In March 1999, a VA physician's assistant reported that a 
review of the veteran's medical records revealed only one 
instance in the 1990s of treatment for candidiasis in 1994 
and that there was no evidence of chronic vaginitis.

In December 1999, the veteran underwent a total abdominal 
hysterectomy.  

In January 2000, at a VA gynecology clinic, it was noted that 
the veteran's vagina was healthy.

In March 2000, a VA gynecology clinic received a telephone 
call from the veteran, who said that she had a "raw area" 
on her labia.  Gyne lotrimen cream and an applicator were 
mailed to her.  In August 2000, she was again provided with 
vaginal cream.

In August 2001, on admission to a VA Medical Center for 
psychiatric treatment, the veteran underwent a physical 
examination at which there was no complaint, finding, or 
diagnosis of vaginitis.

38 C.F.R. § 4.116, Diagnostic Code 7611 (2001) provides that 
a disease or injury of the vagina with symptoms which do not 
require continuous treatment warrants a non-compensable 
evaluation.  An evaluation of 10 percent requires symptoms 
which require continuous treatment.  As the record clearly 
shows that the veteran has not had symptoms of vaginitis 
which have required continuous treatment, the criteria for a  
compensable evaluation for vaginitis have not been met and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.116, Diagnostic Code 7611 
(2001).

II. Temporary Total Evaluation Under 38 C.F.R. § 4.30

The veteran has asserted a claim of entitlement to a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.30 (2001) based on her claimed need to 
convalesce from a total abdominal hysterectomy which she 
underwent in December 1999.

38 C.F.R. § 4.30 (2001), pertaining to convalescent ratings, 
provides that a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this section effective the 
date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. Such 
total rating will be followed by appropriate schedular 
evaluations. When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of 
a total rating under this section.
(a) Total ratings will be assigned under this section if 
treatment 
of a service-connected disability resulted in:
(1) Surgery necessitating at least one month of convalescence 
(2) Surgery with severe postoperative residuals such as 
incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic 
immobilization of one major joint or more, application of a 
body cast, 
or the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited). 
(3) Immobilization by cast, without surgery, of one major 
joint or 
more.  (Emphasis supplied.)

There is absolutely no evidence of record that the veteran's 
hysterectomy in December 1999 was treatment for a history of 
urinary tract infections or for a history of vaginitis.  
Because the surgery and any period of convalescence after the 
surgery was not related to any service connected disability, 
there cannot be entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 (2001) and, therefore, entitlement to 
that benefit is not established.

III. Special Monthly Compensation

The veteran has asserted a claim of entitlement to special 
monthly compensation for the loss of a creative organ (her 
uterus) by means of a hysterectomy which was performed in 
December 1999.

38 U.S.C.A. § 1114(k) (West Supp. 2001) provides that special 
monthly compensation is payable for the anatomical loss of 
one or more creative organs as a result of service connected 
disability.  As the veteran's loss of her uterus by a 
hysterectomy was not the result of any service connected 
disability, entitlement to special monthly compensation is 
not established.  




ORDER

An evaluation in excess of 10 percent for chronic urinary 
tract infections is denied.

An increased (compensable) evaluation for vaginitis is 
denied.

A temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 (2001) for convalescence from a total 
abdominal hysterectomy is denied.

Special monthly compensation on account of loss of a creative 
organ is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

